DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending.
Claims 2 and 7 are objected to.
Claims 1-10 are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-10 are given the benefit to the claim for foreign priority to Netherlands Application No. NL2017750, filed 09 November 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08 May 2019.  These drawings are accepted.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the completed sequencing reads” and, because claim 1 from which it depends recites only a single sequencing read, should be amended to recite “the completed sequencing read.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 2 recites “the complete sequencing reads” and, because claim 1 from which it depends recites only a single completed sequencing read, should be amended to recite “the completed sequencing read.” Appropriate correction is required.
Claim Interpretation
The limitation of predicting at least some of the missing base pairs on an incomplete sequencing read in independent claims 1 and 6 is interpreted as adding the missing base pairs from base pair information of other sequencing reads as stated in independent claims 1 and 6 at the limitation of a prediction that is based on available base pair information of the sequencing reads. Further support for this interpretation appears in the specification at pages 7-8.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving unit, mapping unit, predicting unit, re-mapping unit, updating unit, and analysis unit in claims 6-9. The specification describes the units at pages 11-12 and figure 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 recite the limitation "the reference DNA" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to recite “the reference sequence.”
Claims 5 and 6 are indefinite for recitation of the phrase “sequencing a plurality of short reads” because sequence reads are the result generated by sequencing. The claims have been interpreted as having a limitation of generating a plurality of short reads by sequencing nucleic acids in a sample.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because:
The subject matter of claim 10 is a computer program on computer readable media. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. The specification states at page 12 that computer readable media may be a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory computer readable medium”, see MPEP 2106.03 I.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of analyzing incomplete sequence reads, mapping the reads to a reference sequence, adding missing base pairs and corresponding base pair quality values from base pair information of other sequencing reads to obtain a completed sequencing read. Independent claim 6 recites a computer system that executes the process of claim 1. Dependent claim 10 recites a computer program product that causes a computer to execute the process of independent claim 1. Both independent claims 1 and 6 and dependent claim 10, but for the limitation of using a generic computer, recite the mental process grouping of abstract ideas.
Dependent claims 2 and 7 further recite a mental process of remapping the completed sequencing read. Dependent claims 3 and 8 further recite a mental process of replacing the base pairs and base pair quality values of other sequence reads with base pairs and base pair quality values of a competed sequence. Dependent claims 4 and 9 further recite a mental process of one of three embodiments: 1)variant calling, 2) identifying a mutation in a DNA sample as compared to the reference sequence, or 3) performing a DNA analysis algorithm by analyzing (103) the completed sequencing reads.
This judicial exception is not integrated into a practical application because the additional element of a computer and computer program product in claims 1, 6, and 10 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of inputting data in claims 1, 3, 5, 6, and 8 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of sequencing nucleic acids in claim 5 and a sequencing apparatus in claim 6 functions as a data gathering process or apparatus and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer and computer program product in claims 1, 6, and 10 and the additional element of inputting data in claims 1, 3, 5, 6, and 8 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
	The additional element of sequencing nucleic acids in claim 5 and a sequencing apparatus in claim 6 is conventional. Evidence for the conventionality of sequencing apparatus is shown in Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure reviews commercially available sequencing apparatus on pages 1137-1141 and figures 2-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnall-Levin (United States Patent Application Publication No. US 2015/0066385, cited in the Information Disclosure Statement received 08 May 2019) in view of Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)).
Independent claim 1 recites a computer-mediated process of inputting sequence read data, analyzing incomplete sequence reads, mapping the reads to a reference sequence, adding missing base pairs and corresponding base pair quality values from base pair information of other sequencing reads to obtain a completed sequencing read. Independent claim 6 recites a sequencing apparatus and computer system that executes the process of claim 1. Dependent claim 10 recites a computer program product that causes a computer to execute the process of independent claim 1.
Dependent claims 2 and 7 further recite a process of remapping the completed sequencing read. Dependent claims 3 and 8 further recite a process of replacing the base pairs and base pair quality values of other sequence reads with base pairs and base pair quality values of a competed sequence. Dependent claims 4 and 9 further recite a process of one of three embodiments: 1)variant calling, 2) identifying a mutation in a DNA sample as compared to the reference sequence, or 3) performing a DNA analysis algorithm by analyzing (103) the completed sequencing reads.
	Schnall-Levin shows a process of inputting partial sequence reads and full sequence reads at paragraphs 34-37. Schnall-Levin shows aligning the partial and full sequence reads to a reference at Figure 3 and paragraphs 4, 35, 37, 43, 44, and 56. Schnall-Levin shows assembling a partial sequence by use of sequences of other sequence reads at paragraphs 71-73 which is equivalent to the claimed limitation of adding the missing base pairs from base pair information of other sequencing reads. Computers that execute the process are shown at paragraphs 141-149. Remapping of sequences is shown at paragraph 77. Variant identification is shown at paragraphs 26, 30, 45, 51, 61, 97-100, and 121. Computer programs that cause a computer to execute the process are shown at paragraphs 161-170. Commercially available sequencer apparatus are shown at paragraph 102.
	Schnall-Levin does not show analysis of quality scores of sequences.
	Shendure reviews commercially available sequencing apparatus on pages 1137-1141 and figures 2-3. Shendure et al. shows generation of quality scores of sequence reads at page 1139 and 1141-1142 to determine the quality and biological relevance of a sequence read output of a sequencer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer, and computer program of Schnall-Levin by further considering quality scores of sequence reads because Shendure et al. provides guidance to consider quality scores of sequence reads to assess the biological relevance of sequence reads.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631